Title: [Diary entry: 11 April 1786]
From: Washington, George
To: 

Tuesday 11th. Thermometer at 40 in the Morning—52 at Noon and 52 at Night. Wind at No. Et. all day, and at times pretty fresh—raw and disagreeable. Towards evening it lowered a good deal, & the Sun set in a bank. Sowing the Siberian Wheat to day, as yesterday, at the ferry. And sowed 26 rows of Barley (except a little at each end wch. was too wet for the ground to be worked) at Muddy hole; below, & adjoining to the Oats. This was done with 12 quarts of Seed, and in the manner, and in ground prepared as mentioned yesterday. The ends of these rows are to be sowed as soon as the ground is in order for it. Rid to the Fishing Landing, where 30 odd shad had just been caught at a haul. Not more than 2 or 3 had been taken at one time before, this spring. And from hence I went to Muddy hole & river Plantations; at the last of which the Overseer after 3 plowings & 3 harrowings—had begun to sow in drills three feet apart, & abt. nine Inches asunder in the Rows, the Seed (without name) saved from those given to me by Colo. Archibd. Cary last year. In the Section in my botanical garden, next the House nearest the circle, I planted 4 Rows of the laurel berries in the grd. where, last year I had planted the Physic nuts &ca.—now dead & next to these in the same section are  rows of the pride of China. The Rows of both these kinds are 16 inches asunder & the Seeds 6 inches apart in the Rows. Perceived, the last Sowed Oats at Dogue Run and those wch. had been sowed in the Neck, were coming up.